 In the Matter of W. C. ARMBRUSTER,DOING BUSINESS AS R. H. ARM-BRUSTERMANUFACTURING COMPANYandCONGRESSOF INDUSTRIALORGANIZATIONSCase No. R-2333.-Decided March 19, 1941Jurisdiction:tent, tarpaulin. and awning manufacturing industry.Investigation and Certification of Representatives:existence of question: Com-pany refused to accord petitioning union recognition contending that a rivalunion had already organized the plant; closed-shop contract entered intoafter institution of proceedings, no bar to ; election necessaryUnit Appropriatefor CollectiveBargaining:production and maintenance em-ployees including warehouse employees, but excluding supervisory, clerical, andsales employees, and working foremen.Mr. A. M. Fitzgerald,of Springfield, Ill., for the Company.iltr.Edmlund 'Bnrlce,of Springfield,Ill., for the CIO.Mr. John R. Kane,of Springfield, Ill., for the A. F. of L.Mr'c.sAnn Landy,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 22, 1941, the Congress of Industrial Organizations,herein called the CIO, filed with the Regional Director for theThirteenth Region (Chicago, Illinois) a petition, and on January28 and February 10, 1941, amended petitions, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of W. C. Armbruster, Springfield, Illinois, doing business asR. H. Armbruster Manufacturing Company, herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On February 11, 1941, theNationalLabor Relations Board, herein called the Board,* actingpursuant to Section 9 (c) of the Act and Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an- investigation and authorized the Regional30 N. L. R. B., No. 64.457 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector to conduct it and to provide for an appropriate hearingupon due notice.On the same day, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon theC. I. 0., and upon International Hod Carriers, Building and Com-mon Laborers Union of America, herein called the A. F. of L., alabor organization claiming to represent employees directly affectedby the investigation.Pursuant to the notice, a hearing was heldon February 18, 1941, at Springfield, Illinois, before Lester Asher, theTrial Examiner duly designated by the Chief Trial Examiner.TheCompany, the C. I. 0., and the A. F. of L. were represented bycounsel and participated in the hearing.Full opportunity to beheard, to examine and to cross-examine witnesses, and to introduceevidence bearing on, the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed all the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYW. C. Armbruster is an individual doing business at Springfield,Illinois, as the R. H. Armbruster Manufacturing Company.The'Company is engaged in the manufacture, sale, and rental of tents,tarpaulins, and awnings. Its gross sales for the year of 1940amounted to approximately $113,000.About 10 or 12 per cent ofsuch sales were shipped to points outside the State of Illinois.Dur-ing the same period, the Company purchased raw materials valuedat $27,262.Eighty per cent of such materials were, imported fromStates other than Illinois.The number of production workers employed by the Companynormally averages 27 or 28. Since February 1941, however, theCompany has been engaged in the performance of a defense contract,and at the time of the hearing the number of its employees hadincreased to 115.H. THE ORGANIZATIONS INVOLVEDThe Congress of Industrial Organizationsis a labor organizationadmitting to membership respond,3nt's productionand maintenanceemployees. W. C. ARivIBRUSTER459,InternationalHod Carriers, Building and Common LaborersUnion of America is a labor organization affiliated with the AmericanFederation of Labor, admitting to membership production and main-tenance employees of the Company.1II.THEQUESTION CONCERNINGREPRESENTATIONOn January 21, 1941, the C. I. O.' requested the Company to,bargain with it.The Company refused on the ground that theplant was already organized by the A. F. of L. On January 22, theC. I. O. filed the petition in this proceeding, and on January 24 theCompany was notified thereof.On January 25, notwithstanding suchnotification, the Company entered into a° closed-shop contract withthe A. F. of L. Inasmuch as the contract with the A. F. of L. wasCentered into after the Company had been notified that the C. I. O.had filed a petition for investigation and certification,'it is no barto our investigation.'-It appears from a statement made by the Trial Examiner who ex-amined the membership cards of the C. I. O. and the A. F. of L.that both labor organizations represent a substantial number of theCompany's employees in the unit hereinafter found to be appro-priate.'We find that a question has arisen -concerning the repre-sentation of employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing"commerceand the free flow of commerce.-V. THE APPROPRIATE UNITAt the hearing both labor organizations agreed that all productionand maintenance employees of the Company, excludingclerical andsales employees, and supervisory employees other than working fore-men constitute an appropriate unit.The Companymade no claim'SeeMatterof General Dry Batteries,IncandBatterylVorkers'Federal LaborUnion,No 22516, A. F of L.29 NL R B 1017,and cases cited therein2 A comparisonof themembership cards and theCompany sDecember27, 1940,pay rolerevealedthat 69 of the Company s 112 employeessigned application cards forthe C I. O.and 78 signed application cardsfor the A F. of L' 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith respect to the unit.Dispute arose between the labor organiza-tions, however,, concerning the inclusion in the unit of warehouseemployees and of three working foremen.The Company had on its December 27, 1940, pay roll five ware-house employees, one of whom is a part-time truckciriver.The ware-warehouse employees inspect and repair tents stored there.TheC. I. O. contends that the warehouse employees are not properlywithin the designation of production and maintenance employees.The A. F. of L. desires to have them included in the unit.We findthat the warehouse employees should be included in the unit inasmuchas there is no fundamental difference between their work and thework of the Company's other production and maintenance employees.3The C. I. O. claims that Adolph Bobitz, Maye Hubbs, and JamesPatsche should be excluded from the, unit because they are supervisoryemployees.The A. F. of L. would include them since, in additionto their supervisory duties, they are engaged in production work.It is- not disputed that each of these employees, although also engag-ing in production, exercises a degree of supervisory authority. Bobitzis responsible for the work of the men in the warehouse, Hubbs hascharge of the work of three or four other employees, and Patsche isin charge of the night force at the main plant.We shall excludeBobitz, Hubbs, and Patsche from the unit as supervisory employees.We find that all production and maintenance employees of theCompany including warehouse employees, but excluding supervisory,clerical, and sales employees, and working foremen, constitute a unitappropriate for the purposes of collective bargaining, and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the'Act.VI.TI-11EDETERMINATION. OF REPRESENTATIVES .We find that the question, concerning representation which hasarisen can best be resolved by means of an election by secret ballotand shall direct that such an election be held.The number, of persons employed by the Company in recent monthshas fluctuated sharply. Its pay roll for December 27, 1940, reflectingemployment just prior to extensive lay-offs occasioned by the comple-tion of a defense contract, contains 112 names.On January 25,-1941,"Matte of Terminal Flour Mills CompanyandInternational Longshoremen's and Ware-housemen's Union, Local 1-28,8-N. L R B 381 ,Matter of Barre Wool Combing Company,LimitedandFederal Labor Union, No. 21928,TextileWorkers,affiliated with the AmericanFederationof Labor, 19 N. L R, B 1008. W. C. ARMBRUSTER461-when the 'Company entered into a closed-shop contract with theA. F. of L., only 23 persons were employed. By the time of the-hearing on February 18, 1941, work on a second defense contract hadincreased employment to 115, and most of the persons laid off at the,close of 1940 had been recalled. It does not clearly appear whetherthe closed-shop provision of the contract has been enforced.The C. I. O. urges that a pay roll preceding the lay-offs at theclose of 1940 should be used to determine eligibility to vote inan elec-tion.The A. F. of L. would have eligibility determined by referenceto a current payroll.We shall direct that those eligible to vote shallbe all persons in-the appropriate unit who were on the Company's pay roll for January24, 1941, the last payroll preceding the execution of the closed-shopcontract, and all persons in such unit who, although not on that pay-roll,were on the Company's pay roll of December 27, 1940, whichreflects employment during theperformanceof theCompany's firstdefense contract; with the limitations and additions set forth in theDirection of Election.Upon the basis of the above findings of fact and uponthe entirerecord in the case, the Board makes the following :CONCLus1oI'B OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of W. C. Armbruster, Springfield, Illinois,doing,business as R. H. Armbruster Manufacturing Company, withinthe meaning of Section 9 (c) and. Section 2 (6) and (7) of theNational Labor Relations Act.2.All production and maintenance employees of the Company in-cluding warehouse employees, but excluding supervisory,clerical, andsales employees, and working foremen, constitute a unit appropriatefor the purposes of, collective bargaining.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act and pursuant to Article III, Section 8, of National LaborRelations Bdard Rules and Regulations-Series 2, as amended, it isherebyBoard to ascertain representatives for the purposes of collective bar-gaining with W. C. Armbruster, Springfield,Illinois,doing businessas the R. H. ArmbrusterManufacturingCompany, an election by 462DECISIONS OF NATIONAL LABOR, RELATIONS BOARDsecret ballot shall be conducted as, early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Diiector for the Thirteenth Region,acting in this matter as agent for the National Labor RelationsBoard, and-subject to Article III, Section 9, of said Rules and Regu-lations, among all production and maintenance employees of theCompany, including warehouse employees, who were on the Com-pany's pay roll for January 24, 1941, and all such employees who, al-though not on that pay roll, were on the Company's pay roll of De-cember 27, 1940, and all such employees who were on neither pay rollbecause they were ill or on vacation or absent because called for mili-tary service, I excluding supervisory, clerical, and sales employees,working foremen, and any who, since the date of the most recent ofthe above pay rolls upon which their names appear, have quit orbeen discharged for cause, to' determine whether they desire to berepresented by the Congress of Industrial Organizations or byInternational Hod Carriers, Building and Common Laborers Unionof America, affiliated with the American Federation of Labor, for thepurposes of collective bargaining, or by, neither.